                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

KIEL T. GREENLEE,

                              Plaintiff,             :      Case No. 3:20-cv-023


                                                            District Judge Walter H. Rice
       -   vs    -                                          Magistrate Judge Michael R. Merz

JUDGE ROBERT W. RETTICH, III, et al,

                              Defendants.            :



                          NOTICE TO PRO SE PLAINTIFF




       You are hereby notified that Defendants Lori Denlinger and Chantelle Jennings filed with

the Court on March 3, 2020, a motion to dismiss your claims against him in this case (ECF No.

13). You should receive a copy of the motion directly from the Defendant.

       Under the rules of this Court (S.D. Ohio L.R. 7.2), you are allowed twenty-one days from

the date of service (March 3, 2020), to file a response to this motion. Your response must be filed

with the Court not later than March 24, 2020. (If you were served by regular mail, the time for

response is extended by three days.)



March 4, 2020.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge

                                                1
